Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
1.	Drawing filed on 12/03/2019 has been accepted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

MENU, EP 2806656 A1, 2014-11-26, H 04 R 3/007 describes an Active Heat Controller (10) for controlling the temperature of a loudspeaker (12) connected to it, the Active Heat Controller (10) comprising a Dynamic Range Controller (14) operatively interposed, in use, between an input driving signal terminal (16) for the loudspeaker (12) and the terminals (26) of a voice-coil of the loudspeaker (12), the Dynamic Range Controller (14) being configured to variably attenuate the input driving signal as output at the voice-coil's terminals (20), the Active Heat Controller (10) comprising: a probe (28) operatively connected, and for applying a probe signal, to the terminals (26) of the loudspeaker's voice-coil (12) for estimating an instantaneous temperature of the voice-coil and being characterised by: a state observer (40) for estimating an instantaneous temperature of a magnet of the loudspeaker (12); and means (38) for controlling 

Napoli (US 9794687 B2) describes a system for thermal protection of a loudspeaker comprising: a controller configured to generate a control signal for modulating the gain of a signal processing chain driving said loudspeaker, wherein said controller is configured such that the control signal is generated as a function of each of: an indication of voice coil temperature of the loudspeaker; an indication of power dissipation in the voice coil of the loudspeaker; and an indication of a reservoir temperature of a thermal reservoir for heat flow from the voice coil, and wherein the controller is configured to receive a signal obtained by monitoring a voltage applied to the loudspeaker and a signal obtained by monitoring a current in the loudspeaker, wherein the controller is configured to use said received signals to obtain at least one of the indication of voice coil temperature of the loudspeaker, the indication of power dissipation in the voice coil of the loudspeaker, and the indication of a reservoir temperature of a thermal reservoir for heat flow from the voice coil, and wherein the controller comprises: a power limit module configured to determine an allowed power function of an allowed power dissipation with voice coil temperature based on said indication of a reservoir temperature; and a gain calculation module configured to determine a gain setting based on the indication of power dissipation in the voice coil and the allowed power function, and wherein said control signal is based on said gain setting.


KOZUMA (US 20170010568 A1) describes an image heating apparatus comprising: first and second rotatable members configured to form a nip for heating a toner on a sheet; a compressor; an air nozzle configured to blow air which is compressed by said compressor, to said first rotatable member; and a supplying mechanism configured to supply the air which is compressed by said compressor, to said air nozzle, wherein said supplying mechanism includes a pressure adjusting valve configured to adjust an inside pressure and a metal pipe configured to form at least a part of an air supply passage from said compressor to said pressure adjusting valve.

Tamura (US 4298947 A) describes an intrabox temperature display device capable of measuring a temperature of the food stored in a cooling or a freezing chamber approximate to the intrabox air temperature of the cooling or the freezing chamber on the basis of the temperature data having a succession of samples detected by a temperature sensor placed within the chamber, irrespective of the open and close operations of a door hindgedly mounted to the cooling chamber or the freezing chamber and the turn on and off the compressor.
To achieve the above object of the invention, there is provided an intrabox temperature display device comprising: a temperature sensor disposed within an intrabox and for sensing a temperature of an air within an intrabox; an A/D converter for converting an analog signal representing an intrabox temperature detected by the temperature sensor into a digital signal; a memory for sequentially storing the detected data of the intrabox temperature with a succession of samples obtained through the A/D converter; an operation circuit for averaging the detected data with a succession of samples read out from the memory to produce average temperature digital data; a decoder connected to said operation circuit to read out the temperature data stored at a memory location specified by an address signal of the averaged temperature digital data; and display means for displaying the temperature data read out from said decoder as the temperature approximate to the temperature of the food stored in the intrabox.



Ishiwatari (US 4210024 A) describes a temperature measurement apparatus comprising: a temperature sensitive device; an electric circuit for producing output signals responding to electrical states of said temperature sensitive 

Krupka (US 3649905 A) describes a voltage regulator for regulating the true rms value of an AC voltage applied across a load, comprising a switching device having at least two main current-carrying terminals and a gate terminal, said switching device being operable when triggered by a signal applied to said gate terminal thereof to conduct current between said two main current-carrying terminals thereof as long as voltage applied between said two main current carrying terminals is above a predetermined extinguishing voltage level, means 



Shigeta (US 7310001 B2) describes a current sensing method, for sensing current flowing through a MOSFET, comprising the steps of: dividing a source-to-drain voltage of the MOSFET with a voltage divider circuit composed of a series circuit of a first resistor and a second resistor, wherein the voltage divider is connected with the MOSFET in parallel, and a voltage division ratio of the first resistor and the second resistor changes depending on temperature; and sensing the current flowing through the MOSFET from the source-to-drain voltage divided with the voltage divider, wherein when an on-resistance value of the MOSFET is denoted by Ron, a resistance value of the first resistor by R1, and a resistance value of said second resistor by R2, a value of expression Ron*R2/(R1+R2) either falls within 5% for a temperature range of not more than 50° C. or falls within 25% for a temperature range of above 50° C. to 200° C. A current sensing device, for sensing current flowing through a MOSFET, comprising: a voltage 

Lin (US 6441674 B1) describes an apparatus for temperature measurement with voltage variation offset, the apparatus comprising: a thermal detecting element; a sensing voltage dividing circuit connected between the thermal detecting element and a power supply to provide a current to the thermal detecting element, wherein the sensing voltage dividing circuit is composed of a first resistor and a second resistor, and a sensing voltage is obtained from the sensing voltage dividing circuit; a reference voltage dividing circuit connected to the power supply to provide a reference voltage, wherein the reference voltage dividing circuit is composed of a third resistor and a fourth resistor; and a comparator comparing the sensing voltage with the reference voltage to obtain an analog signal, wherein the analog signal is further transferred into an analog/digital converter and is converted into a digital signal that represents a temperature value. A 
applying a thermal detecting element adapted to sense temperature of an electronic element; applying a sensing voltage dividing circuit coupled between a power supply and the thermal detecting element to obtain a current; obtaining a sensing voltage from the sensing voltage dividing circuit, wherein the sensing voltage varies based on voltage variation of the power supply; obtaining a reference voltage from a reference voltage dividing circuit connected to the power supply; and comparing the sensing voltage with the reference voltage in a comparator to obtain an analog signal, wherein the analog signal is further converted into a digital signal by an A/D converter.

Valley (US 4914357 A) describes a general block diagram 50 of one embodiment of the present invention is shown in FIG. 1, wherein a flow of current, typically from a power supply is provided into a current control circuit 52 having an output voltage Vout which is monitored by a series current monitoring resistor R1. As increasing load current, a voltage is produced across R1. Simultaneously, the circuit according to the present invention provides a temperature compensated variable voltage source 54 which, in response to the product of a temperature coefficient signal and the output voltage Vout related signal from multiplier 56, provides adjustment of the variable voltage source 54. The voltage developed across the current sensing resistor is compared to the variable reference voltage (produced by the source 54) by the amplifier 58, which when operated in a linear 

Tseng (US 2011/0043957 A1) describes an over-current protection circuit includes a voltage generating unit and a comparing unit. The voltage generating unit is configured for receiving a first voltage and generating a reference voltage. The reference voltage has an offset positively dependent on temperature and negatively dependent on the first voltage, and the offset of the reference voltage varies along with another offset varying within a sense voltage sensed by the over-current protection circuit. The comparing unit is configured for comparing the reference voltage with the sense voltage to output a control signal for de-asserting the sense voltage when the sense voltage is correlated to an over-current condition of the sense voltage exceeding the reference voltage. A driver is also disclosed herein.

Wang (US 2013/0121472 A1) describes a high voltage sensing circuit, with temperature compensation, for an x-ray source, comprising: a. high voltage sensing resistors comprising: i. a first resistor having a first resistance (R1), a second resistor having a second resistance (R2), a third resistor having a third 

Philbrick (US 10795390 B1) describes a circuit for providing temperature compensation to a sense signal having a first temperature coefficient, the circuit 

Balakrishnan (US 6795321 B2) describes a voltage drop compensation circuit is described including a voltage sense circuit coupled across a voltage output. The voltage sense circuit includes a voltage reference coupled to drive the base of the bipolar transistor when the voltage at the voltage output exceeds a sense voltage of the voltage sense circuit. A compensation resistor is coupled to the voltage output to carry a current that substantially represents the current that flows from the voltage output to a load that is coupled to the output. The sum of the voltage across the compensation resistor and the forward base emitter voltage of the bipolar transistor is applied across a series combination of a second resistor and a diode. The current through the second resistor is used to alter the sense voltage of the voltage sense circuit. In one embodiment, the 

Nam (US 9934753 B2) describes a display device comprising: a scan driver which supplies a gate-on voltage and a gate-off voltage to scan lines; and a power supply unit which supplies the gate-off voltage to the scan driver, and includes: a temperature sensor which generates a sensing voltage of which a voltage value is changed corresponding to at least one of a temperature of a panel and an ambient temperature; a first voltage limiter which limits a minimum voltage value of the sensing voltage; and a second voltage limiter which limits a maximum voltage value of the sensing voltage, wherein the first voltage limiter includes: a first resistor and a second resistor, coupled in series between a first driving power source and a second driving power source having a higher voltage 

Sun (US 2017/0080820 A1) describes a sensing circuit, comprising: a sensor; and a driving apparatus connected to the sensor, wherein the driving apparatus is used to drive the sensor, wherein the driving apparatus comprises a current drive circuit and a voltage drive circuit; the current drive circuit drives the sensor in a current drive mode, and the voltage drive circuit drives the sensor in a voltage drive mode; and a switch apparatus connected to and controls the driving apparatus, to enable the driving apparatus to switch between the current drive mode and the voltage drive mode, wherein the current drive circuit comprises a current drive path, the current drive path comprises a first path segment and a second path segment, and two ends of the sensor are connected to the first path segment and the second path segment respectively; a current in the current drive path flows from the first path segment to the sensor, passes through the sensor, and flows out of the second path segment; the voltage drive circuit comprises a 

Huang (US 2018/0156671 A1) describes a temperature sensing apparatus, comprising: a current source circuit, coupled to a sensing voltage input terminal of the temperature sensing apparatus, the sensing voltage input terminal being configured to be coupled to a temperature sensing load, the current source circuit providing a test current to the temperature sensing load, the temperature sensing load generating a test voltage to the sensing voltage input terminal in response to the test current; and a processing circuit, coupled to the current source circuit and the sensing voltage input terminal, determining a type of the temperature sensing load according to the test voltage, and determining a temperature according to the type of the temperature sensing load and a temperature sensing .
Allowable Subject Matter
3.	Claims 1-18 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 9 and 14 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a temperature computing parameter providing circuit, configured to generate a sensing voltage value and a calibrated voltage value as temperature computing parameters for a target electronic device, comprising: a calibrating circuit, coupled to the parameter computing circuit and the reference temperature sensing circuit, configured to calibrate the reference voltage value according to a calibrating function and the current reference temperature to generate the calibrated voltage value; wherein the calibrating function corresponds to a resistance-temperature variation function of the reference resistor. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the 
Claims 2-8 are allowed due to their dependency on claim 1.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a temperature computing parameter providing method, for generating a sensing voltage value and a calibrated voltage value as temperature computing parameters for a target electronic device, comprising: calibrating the reference voltage value according to a calibrating function and the current reference temperature to generate the calibrated voltage value; wherein the calibrating function corresponds to a resistance-temperature variation function of the reference resistor. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 10-13 are allowed due to their dependency on claim 9.

Regarding claim 14:
The primary reason for the allowance of claim 14 is the inclusion of a temperature monitoring method, for generating a sensing voltage value and a calibrated voltage value as temperature computing parameters for a target electronic device and for monitoring a temperature of the target electronic device, 

Claims 15-18 are allowed due to their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
October 26, 2021